DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the language “the disclosure relates” lines 1 and 2 should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 - in lines 6-7, “the cytoprotective pro-drug metabolite” and in line 8, “the therapeutically effective radiation dose” lack antecedent basis.
	Claim 4 - in lines 1-2, “the duodenum” lacks antecedent basis.
	Claim 5 - in line 2, “the jejunum” lacks antecedent basis.

	Claim 16 - “the retroperitneum” line 3 lacks antecedent basis and is misspelled.
	Claim 19 - in line 1, it is unclear how “radiation”  “further comprises a step”.  
	Claim 20 - in line 1, “the step of exposing” lacks antecedent basis.
	Claim 21 - in line 1, “the pancreas” and in line 2, “the duodenum” lack antecedent basis.
	Claim 24 - in line 1, “the therapeutically effective oral dose” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 11, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al(CN 102210694 A, cited by applicant, hereinafter Lin).


radiation resistant and then particularly to a formulation and oral amifostine methods for their preparation"; para [0119], "Amifostine is a method of protecting normal bone marrow and other organs from chemotherapy and radiotherapy-induced damage... "; para [0150], “cytoprotective agents improve patient tolerance by the intensity of the therapeutic dose / radiation is increased, thereby increasing the cure rate of tumor"), comprising: a. administering to the patient a therapeutically effective, orally dosed cytoprotective pro-drug at a predetermined time prior to exposure to radiation (para [0001], "The present invention... oral amifostine..."; see instant specification para
[00072], "the cytoprotective agent is S-2-(3-aminopropylamino)ethyl dihydrogen phosphorothioate (interchangeable with WR-2721 and
amifostine)"; para [0005], "Amifostine normal cytoprotective agents... It can be applied before irradiation..."; para [0173], “orally administered 1 hour prior to total body irradiation 500mg / Kg amifostine -PLGA nanoparticles, 30-day survival rate"; para [0225], “an oil solution for oral amifostine D (500mg / ml), after administration 1h is, using Gamma radiation sources B, C, group D mice were whole body
irradiation”, it is reasonably understood the mice can represent patients with cancer), the patient having at least one of a primary and a
metastatic cancer in at least one of a tissue and an organ (para [0005], “Amifostine normal cytoprotective agents, mainly for the adjuvant treatment of various cancers. In lung cancer, ovarian cancer patients with a variety of cancers, breast cancer, 
the intensity of the therapeutic dose / radiation is increased, thereby increasing the cure rate of tumor... oral administration of the present invention patent, greatly improving its therapeutic effect and clinical compliance, have a very broad market prospect") adjacent to at least one of other tissues and other organs sensitive to radiation (para [0098], "cytoprotective agents... selective protection of normal tissue, against the toxic effects of radiation, without affecting the anti-tumor effect"; it is reasonably understood the normal tissues are adjacent to the cancer tissue or organ), wherein the cytoprotective pro-drug metabolite is configured to selectively accrete in at least one of the other tissue and other organ sensitive to the therapeutically effective radiation dose (para [0119], “Amifostine is a method of protecting normal bone marrow and other organs from chemotherapy and radiotherapy-induced damage... Amifostine genus prodrug, which after entering the body through the membrane bound alkaline phosphatase action is converted to the active metabolite WR-1065 with cell-permeable", see instant specification para [00072], "the cytoprotective agent... (interchangeable with WR-2721 and amifostine)"; see instant specification para [00021], "The disclosure shows that oral WR-2721 is an effective radioprotector against otherwise lethal doses of
radiation directed to the upper abdomen. Furthermore, demonstrated herein is the fact that the drug is well-tolerated and accretes its active metabolite, WR-1065"); and b. exposing the at least one tissue and one organ to a therapeutically effective radiation dose (para [0005], "Amifostine normal cytoprotective agents... It can be applied before irradiation..."; para [01 19], "Amifostine is a method of protecting normal bone marrow 
tumor’).

Claim 2 - Lin teaches the cytoprotective pro-drug is S-2-(3-amino propylamino )ethyl dihydrogen phosphorothioate (para [0001], “The present invention... oral amifostine..."; see instant specification para [00072], "the cytoprotective agent is S-2-(3-aminopropylamino)ethyl dihydrogen phosphorothioate (interchangeable with WR-2721 and amifostine)").

Claim 6 - Lin teaches the method of claim 2, wherein the cytoprotective pro-drug is in a thiol form, para [0073].

Claim 11 - Lin teaches the method of claim 1, wherein the therapeutically effective oral dose comprises between about 250 mg/kg and about 1000 mg/kg (para [0173], "orally administered 1 hour prior to total body irradiation 500mg / Kg amifostine -PLGA nanoparticles, 30-day survival rate").

Claim 14 -Lin teaches a method of protecting at least one of a first tissue and a first organ, the first tissue and organ being sensitive to radiation in a patient in need of a high dose radiation (para[0119],“Amifostine is a method of protecting normal bone marrow and other organs from chemotherapy and radiotherapy-induced 
Are adjacent to the cancer tissue or organ), from the high dose radiation to at least one of an adjacent second organ and an adjacent second tissue (para[0005], “Amifostine normal cytoprotective agents, mainly for the adjunct treatment of various cancers. In lung cancer, ovarian cancer patients with a variety of cancers, breast cancer, nasopharyngeal cancer, bone tumors, gastrointestinal tumors, hematological malignancies, etc"; para[0150], "cytoprotective agents improve patient tolerance by the intensity of the therapeutic dose/radiation is increased, thereby increasing the cure rate of tumor..."; it is reasonably understood the tumors are adjacent to normal tissue),
comprising a step of administering to the patient an oral composition comprising a pharmaceutically effective concentration of a cytoprotective agent having a metabolite(para[0001], "The present invention...oral amifostine..."; see instant specification para[00072], “the cytoprotective agent isS-2-(3-amino propylamino)ethyl dihydrogen phosphorothioate (interchangeable with WR-2721 and amifostine)"; para [0005], "Amifostine normal cytoprotective agents...It can be applied before irradiation..."; para[0173], "orally administered 1 hour prior to total body irradiation 500mg/Kg amifostine-PLGA nanoparticles, 30-day survival rate"; para[0225], "an oil solution for oral Amifostine (500mg/mi), after administration, using Gamma radiation sources B, C, group D mice were whole body irradiation; it is reasonably understood the mice can represent patients with cancer) adapted to selectively accrete in at least the first tissue 
predetermined time prior to radiation(para[0173], “orally administered 1 hour prior to total body irradiation 500mg/Kg amifostine-PLGA nanoparticles, 30-day survival rate"; para[0225], “an oil solution for oral amifostine D(500mg/ml), after administration, using
Gamma radiation sources B, C, group D mice were whole body irradiation”; it is reasonably understood the mice can represent patients with cancer).

Claim 15 - Lin teaches method of claim 14, wherein the first tissue and/or first organ is at least one of a gastrointestinal
tract, duodenum, jejunum, small intestine, large intestine, rectum, esophagus, stomach, bladder, and urinary tract (para[0119], “Amifostine is a method of protecting normal bone marrow and other organs from chemotherapy and radiotherapy-induced damage..."; para[0005], "Amifostine normal cytoprotective agents, mainly for the adjuvant treatment of various cancers. In lung cancer, ovarian cancer patients with 


Claim 16 - Lin teaches the method of claim 14, wherein the at least one of the second tissue and the second organ is a pancreas, a prostate, a liver, a gallbladder, and adrenal gland, a kidney, the retroperitneum, a lymph node, a uterus, a testicle, an ovary (para[0005], Amifostine normal cytoprotective agents, mainly for the adjuvant treatment of various cancers...ovarian cancer patients with a variety of cancers...etc").

Claim 18 - Lin teaches the method of claim 14, wherein the cytoprotective agent is S-2-(3-aminopropylamino)ethyl dihydrogen phosphorothioate (para [0001], “The present invention...oral amifostine..."; see instant specification para [00072], “the
Cytoprotective agent is S-2-(3-aminopropylamino) ethyl dihydrogen phosphorothioate (interchangeable with WR-2721 and amifostine)").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied above.
	Claim 3 - Lin teaches the method of claim 2, but does not teach where in the at least one of the primary cancer and the metastatic cancer is at least one of a pancreatic cancer, a prostate cancer ,a hepatobiliary tumor, and retroperitoneal sarcoma. However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to treat cancer of at least one of a pancreatic cancer, a prostate cancer, a hepatobiliary tumor, and retroperitoneal sarcoma, because Lin teaches treated various cancers (para[0005], “Amifostine normal  cytoprotective agents, mainly for the adjuvant treatment of various cancers. In lung cancer, ovarian cancer patients with a variety of cancers, breast cancer, nasopharyngeal cancer, bone tumors, gastrointestinal tumors, hematological malignancies, etc").
Claim 4 - Lin teaches wherein the other tissues sensitive to radiation is the duodenum, see paragraph [0233]. 
Claim 5 - Lin teaches the other tissues sensitive to radiation is the jejunum. See paragraph [0023].
Claim 10 - Lin teaches a method as claimed including orally providing amifostine 60 minutes, paragraph [0225] prior to delivery of radiation but does not teach wherein the predetermined time prior to exposure to radiation is between about 15 minutes and about 30 minutes.  However, it would have been obvious to one of ordinary skill in the 
Claim 13 - Lin teaches the method of claim 10, but does not explicitly teach wherein the predetermined time prior to exposure to radiation is about 25 minutes. 
However, it would have been obvious to one of ordinary skill in the art  at the time the invention was effectively filed to select a time of 25 minutes prior to radiation to optimize the therapeutic abilities of the oral amifostine.  The time between administration and radiation is a result effective variable as shown throughout Lin.  The time determines the concentration of amifostine at the desired location, whether the different time period is required for passing the oral solution through the stomach to the target location, the processing amifostine through the liver, or where it is the rate of metabolite to WR-1065.  As such, a selection of 25 minutes would have been an obvious optimization of the result effective variable.


s 7-9, 12, 17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1, 14 and 18 above, and further in view of Goer(2013/0137916, cited by applicant).


Claim 7 - Lin teaches a method as claimed, see claim 1 above, however Lin does not teach stereotactic delivery of radiation or a total dose of between about 37.5 Gy and about 208 Gy.
Goer teaches the use of stereotactic radiation therapy, see paragraphs [0019 and [0020] and providing a total dose of between 1 and 100 Gy, see paragraph [0050].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use stereotactic delivery as taught by Goer in the method of Lin to gain the advantage of precise focusing of the radiation on the cancerous tissue and limiting exposure to healthy tissue as set forth in paragraph [0019] of Goer.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select any known dose, of between 37.5 and 100 Gy from a limited list of possible doses 1Gy to 100Gy to optimize the treatment for a specific tumor in a specific location, as set forth in Goer paragraph [0050].  


Claim 8 -  the combination as set forth with respect to claim 7, teaches a method as claimed but did not set forth a fractioned dose.  Goer further teaches wherein the 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to apply the radiation dose in fractions as taught by Goer to allow a lethal dose to be delivered to the cancerous tissue while protecting the healthy tissue as set forth in Goer. 

Claim 9 - Lin in view of Goer teaches the method as claimed see claim 8 above but the number of fractions has not been discussed.  Goer further teaches wherein radiation is administered in between 2 and about 5 fractions (Goer para [0019]) and 1-60 fractions in paragraph [0051]. 

Claim 12 - the combination teaches using between 5-30 fractions as set forth in paragraph [0051] and a preferred cumulative dose between 1-60 Gy paragraph [0050].  From these ranges selecting 5 fractions and 60 Gy total dose would provide 5 fractions of 12 Gy.

Claim 17 - Lin teaches a method as claimed, see claim 14 above but does not teach wherein the high-dose radiation is at least a total dose of 15 Gy. 
Goer teaches radiotherapy using radioprotectors, paragraph [0075] wherein the irradiation dose is between 1Gy and 100Gy, paragraph [0050].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select any known dose, such as 15 Gy from a 


Claim 19 - Lin teaches a method as claimed, see claim 18 above but does not teach using fractionated stereotactic body radiation therapy, exposing the at least one of the second tissue and the second organ to between 1 and about 5 irradiation fractions.  
Goer teaches the use of stereotactic radiation therapy, see paragraphs [0019 and [0020] and using 1-60 fractions, paragraph [0051] in combination with radioprotectors, paragraph [0075].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use stereotactic delivery and 1-5 fractions as taught by Goer in the method of Lin to gain the advantage of precise focusing of the radiation on the cancerous tissue and limiting exposure to healthy tissue as set forth in paragraph [0019] of Goer.  

Claim 20 - the combination of Lin in view of Goer as applied to claim 19 teaches the method of claim 19, but does not teach wherein the step of exposing the at least one tissue and one organ to a therapeutically effective radiation dose comprises administrating to the patient a total radiation dose of between about 15 Gy and about 208 Gy, because Lin does not set forth any specific total doses to be delivered.
Goer sets forth a range of 1-100Gy for the total dose of radiation to be delivered.
It would have been obvious to one of ordinary skill in the art to administer to the

Claim 21 - The combination teaches a method as claimed see claim 20 above. Lin further teaches the second organ can be the pancreas, see paragraph [0224] where the radiation is whole body radiation, which inherently includes the pancreas, and the first tissue is the is the duodenum, see paragraph [0233].

Claim 22 - The combination teaches a method as set forth above see claim 21, However Lin teaches a time period of 60 minutes, paragraph [0225] prior to delivery of radiation but does not teach wherein the predetermined time prior to exposure to radiation is between about 15 minutes and about 30 minutes.  However, it would have been obvious to one of ordinary skill in the art  at the time the invention was effectively filed to select a time of between about 15 minutes and about 30 minutes prior to radiation to optimize the therapeutic abilities of the oral amifostine.  The time between administration and radiation is a result effective variable as shown throughout Lin.  The time determines the concentration of amifostine at the desired location, whether the different time period is required for passing the oral solution through the stomach to the target location, the processing amifostine through the liver, or where it is the rate of 
Claim 23 - the combination teaches delivering a fractionated stereotactic dose and Lin further sets forth the number of fractions are between 3 and 5 and a fraction dose of between 1.8-16 Gy, see Goer paragraph [0051].

Claim 24 - the combination teaches a method as claimed, see claim 23 above, but the effective oral dose of the cytoprotective agent expressed in mg/kg has not been addressed, the claim sets forth a range of about 20-81 mg/kg.  
Goer, paragraph [0080], sets forth the dose of the active compound may be within the range of 0.1-1000 mg/kg with a preferred range set forth of 10-100mg/kg. 
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to select from a limited list of dosage options as set forth in Goer to use in place of the same dosage option not specified in Lin.  Such a modification would produce predictable results of an oral dose in the range of 10-100 mg/kg of amifostine and have a high expectation of success because the ranges are set forth in a limited list of options set forth in Goer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


U.S. Patent Application Publication 2003/0022867set forth the use of Amifostine and radiation delivery in four fractions and a dose of 24 Gy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791